Name: 1999/499/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States by common Accord with the nominee for President of the Commission of 19 July 1999 nominating persons whom the governments of the Member States intend to appoint as members of the Commission of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  economic geography;  EU institutions and European civil service
 Date Published: 1999-07-27

 Avis juridique important|41999D04991999/499/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States by common Accord with the nominee for President of the Commission of 19 July 1999 nominating persons whom the governments of the Member States intend to appoint as members of the Commission of the European Communities Official Journal L 194 , 27/07/1999 P. 0045 - 0046DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATESBY COMMON ACCORD WITH THE NOMINEE FOR PRESIDENT OF THE COMMISSIONof 19 July 1999nominating persons whom the governments of the Member States intend to appoint as members of the Commission of the European Communities(1999/499/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, BY COMMON ACCORD WITH THE NOMINEE FOR PRESIDENT OF THE COMMISSION,Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 214(2) and Article 215 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the second subparagraph of Article 10(2) and Article 12 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second subparagraph of Article 127(2) and Article 128 thereof,Whereas:(1) By a declaration adopted on the sidelines of the European Council of 24 March 1999, the Representatives of the Governments of the Member States nominated by common accord Mr Romano Prodi as the person they intented to appoint as President of the Commission;(2) The European Parliament approved this nomination by a Resolution dated 5 May 1999;(3) By a declaration dated 9 July 1999, Mr Romano Prodi made known the results of his contacts with the Governments of the Member States;(4) Bearing in mind the resignation as a whole, on 16 March 1999, of the Members of the Commission, who had been appointed until 22 January 2000, it is appropriate to allow the new Commission to take up office as soon as possible and to continue its work with a full mandate as from 23 January 2000 for the following five years,HAVE DECIDED AS FOLLOWS:Article 11. The Representatives of the Governments of the Member States, by common accord with Mr Romano Prodi, nominee for President of the Commission, intend to appoint the following nominated persons as Members of the Commission, to replace the Members of the present Commission who have resigned, both for the duration of their term of office which continues to run until 22 January 2000, and for the following five years, namely from 23 January 2000 to 22 January 2005:- Mr Michel Barnier- Mr Frits Bolkestein- Mr Philippe Busquin- Mr David Byrne- Mrs Loyola de Palacio del Valle Lersundi- Mrs Anna DiamantopoÃ ºlou- Mr Franz Fischler- Mr Neil Kinnock- Mr Pascal Lamy- Mr Erkki Liikanen- Mr Mario Monti- Mr Poul Nielsen- Mr Christopher Patten- Mrs Viviane Reding- Mrs Michaele Schreyer- Mr Pedro Solbes Mira- Mr GÃ ¼nter Verheugen- Mr AntÃ ³nio Vitorino- Mrs Margot WallstrÃ ¶m2. The President and the other Members of the Commission thus nominated shall be subject as a body to a vote of approval by the European Parliament.Article 2This Decision shall enter into force on the day of its adoption.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 19 July 1999.The PresidentT. HALONEN